Citation Nr: 0121708	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-16 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) based on service connection for the cause of the 
veteran's death. 

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1967.  
He died in April 1998.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's July 1998 rating decision which denied 
DIC based on claimed service connection for the cause of the 
veteran's death, and denied DIC under the provisions of 
38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran was service connected for post-traumatic 
stress disorder (PTSD), burn scars of various areas of his 
body, a perforated left eardrum, bilateral hearing loss, 
tinnitus, residuals of a right foot wound, and residuals of a 
left pneumothorax.

2.  The veteran died as the result of an accident many years 
after service in which he sustained multiple injuries of the 
head and shoulders when a tree he was cutting fell on him.  
His service-connected disabilities did not cause or 
contribute to the fatal accident and injuries.

3.  The veteran was in actual receipt of a total compensation 
rating for service-connected disabilities for less than 10 
years preceding his death.

4.  There was no clear and unmistakable error in lifetime 
ratings, the correction of which would result in entitlement 
to receive a total compensation rating for at least 10 years 
before the veteran's death, nor has the appellant made a 
hypothetical compensation claim which would establish the 
veteran was entitled to receive a total compensation rating 
for at least 10 years before his death.


CONCLUSIONS OF LAW

1.  The veteran's service-connected disabilities did not 
cause or contribute to his death, and the criteria for DIC 
based on claimed service connection for the cause of death 
have not been met.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2000).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from May 1965 to June 1967.  
His service medical records reflect that he sustained 
injuries in a bomb explosion in February 1967, during his 
service in Vietnam.  He received considerable hospital 
treatment for his injuries.  After service, the veteran 
applied for compensation for disabilities, including a mental 
disorder.  

After the veteran's service, service connection was 
established for various physical residuals of his injuries, 
and a temporary 50 percent prestabilization rating was 
assigned from June 1967 to February 1968.  Effective February 
1968, separate ratings were assigned for the service-
connected physical conditions, as follows:  20 percent for 
burn scars of the chest and neck; 20 percent for burn scars 
of the right lower extremity; 20 percent for burn scars of 
the left lower extremity; 0 percent for a perforated left 
eardrum; 0 percent for residuals of rib fractures; and 0 
percent for residuals of a right foot injury.  The combined 
compensation (see 38 C.F.R. § 4.25) for all service-connected 
conditions was 50 percent.

On VA psychiatric evaluation in May 1968, the veteran 
reported that he felt nervous and jumpy, with overactive 
reflexes when he heard loud noises.  He reported that he had 
trouble concentrating, and that he was irritable.  He 
reported that he was attending college, and that he spent 
time working on his car, watching television, reading, and 
going to movies with his wife.  The examining psychiatrist 
found no evidence of hallucinations, paranoia, or ideas of 
reference.  The examiner's diagnosis was psychoneurosis, 
anxiety state, mild.  

In June 1968, the RO granted service connection for and a 0 
percent rating for and anxiety psychoneurosis.

Effective in August 1971, the RO decreased the ratings for 
the veteran's burn scars and changed the description of some 
of the other service-connected conditions.  At this point the 
veteran's service-connected conditions (and ratings) were 
burn scars of the chest and neck (10 percent), burn scars of 
the right lower extremity (10 percent), burn scars of the 
left lower extremity (10 percent), burn scars of the right 
cheek (0 percent), a left eardrum perforation (0 percent), 
residuals of rib fractures (0 percent), residuals of a 
pneumothorax (0 percent), residuals of a right foot injury (0 
percent), and an anxiety neurosis (0 percent).

In May 1971, the veteran's private physician, C. L. 
Cavendish, D.O., wrote that he had seen the veteran for 
physical disorders and for nervousness that reportedly was 
very bad at times especially under duress.  Dr. Cavendish 
indicated that the veteran had not been especially nervous at 
the time of examination in May 1971.  Dr. Cavendish remarked 
that the veteran would be unable to participate in activity 
with any degree of mental stress.  In a June 1971 letter to a 
Member of Congress, the veteran wrote that his nerves were 
"thoroughly shot," and that his family doctor thought that 
he should have a 100 percent disability rating.

On VA psychiatric examination in July 1971, the veteran 
reported feelings of nervousness, restlessness, and 
discomfort that interfered with his college studies.  He 
reported that he had recently taken Dilantin.  The examining 
psychiatrist noted that the veteran's speech and thought 
content were normal, and that there was no evidence of 
depression, mood swings, or impairment of judgment.  The 
examiner concluded that the veteran had anxiety neurosis, 
with appropriate social adjustment and fair industrial 
adjustment.

In a November 1971 hearing at the RO, the veteran reported 
that he felt nervous, restless, and jittery.  He stated that 
his mental symptoms caused him difficulty with his college 
coursework, and difficulty keeping jobs because of problems 
getting along with people at work.  He reported that he 
sometimes had nightmares, and jumped up in his sleep.  The 
veteran's wife reported that the veteran was easily upset, 
and could not tolerate noise.  She reported that they 
sometimes socialized with friends.  In a November 1971 rating 
decision, the RO denied an increased rating for the veteran's 
anxiety neurosis.  The veteran appealed that decision.  In 
December 1971, he reported that he had left two jobs and quit 
school once in the preceding three years because of his 
nervous condition.  In February 1972, the veteran asserted 
that he should be rated at 100 percent for his mental and 
physical disabilities, because he had tried and failed to 
hold gainful employment since his separation from service.

On VA psychiatric examination in August 1972, the veteran 
reported nervousness, restlessness, irritability, sleep 
disturbances, and an inability to concentrate, except with 
great effort.  He reported that he was taking Valium on and 
off.  He reported that he had quit two jobs because of 
irritability.  The examining psychiatrist noted no evidence 
of pathological thinking, memory impairment, or depression.  
The examiner found that there was no evidence of active 
psychosis, "only typical neurotic manifestations."  The 
examiner continued the diagnosis of anxiety neurosis with 
appropriate social adjustment and fair industrial adjustment.  

In February 1973, the Board denied a compensable rating for 
the veteran's anxiety disorder, and denied other claims on 
appeal.

The veteran did not seek additional compensation benefits 
between 1973 and 1991. 

In August 1991, he requested service connection for PTSD.  He 
reported that his nervous disorder had caused him to withdraw 
from college for a while and to leave jobs.  He indicated 
that he had eventually finished his degree and begun work 
teaching.  He reported that, in his work as a teacher, he had 
experienced difficulty getting along with school 
administrators.  He stated that he was taking medication for 
his nervous disorder.  He indicated that he felt he would not 
be able to continue teaching, because of his nervous 
disorder.  He reported that he had flashbacks and trouble 
sleeping, and that he was jumpy and quick to anger.  He 
asserted that he had PTSD, and that a 100 percent rating was 
warranted.

On VA psychiatric examination in December 1991, the veteran 
reported that he was under the care of a private 
psychiatrist.  He reported nightmares, anxiety, panic 
episodes, irritability, and fleeting suicidal ideation.  The 
veteran reported that he had been working as a teacher for 
eighteen years.  He reported that he was married and had two 
children, and that he had problems in his family because of 
his irritability.  The examining psychiatrist noted evidence 
of fear, panic, and irritability.  The examiner noted no 
evidence of psychosis or thought disorder, and no active 
homicidal or suicidal ideation.  The examiner's diagnoses 
were PTSD, moderate, and associated panic disorder, moderate.  

In a March 1992 rating decision, the RO changed the 
description of the veteran's service-connected anxiety 
neurosis to PTSD, and assigned a 30 percent rating effective 
in August 1991.  The ratings for the veteran's service-
connected physical disorders were continued.  The combined 
compensation for all service-connected conditions was 50 
percent effective in August 1991.

In an April 1992 letter, private psychiatrist Janice Vondran, 
M.D., reported that she had been treating the veteran since 
October 1991.  Dr. Vondran indicated that the veteran had 
PTSD, and that his symptoms had worsened over the preceding 
year.  She indicated that he had increasing difficulty doing 
his job, that he had sometimes missed work, that he was 
increasingly detached from his wife and children, and that he 
had a sense of a foreshortened future.  Dr. Vondran 
summarized that the veteran had significant deterioration in 
his functioning at work and at home, due to increasing 
disability from his PTSD.  In a May 1992 rating decision, the 
RO continued the 30 percent rating for the veteran's PTSD.  
The veteran continued to appeal the rating, noting a history 
of disagreements and grievance proceedings with his employer.  
He asserted that he did not believe that he would be able to 
work much longer, and he requested a 100 percent rating.

On VA psychiatric examination in February 1993, the veteran 
related a long history of family and employment problems due 
to his irritability and his difficulty getting along with 
people.  He reported panic episodes with palpitations and 
hyperventilation.  He reported sleep disturbances, 
nightmares, and flashbacks.  He reported that he had come 
close to committing suicide a few times, most recently two 
years earlier, but that he had never attempted it.  He 
reported that he was under the care of a psychiatrist.  The 
examining psychiatrist noted that the veteran appeared tense, 
anxious, edgy, depressed, and rather guarded, without 
evidence of active hallucinations, delusions, obsessive 
thoughts or compulsive actions.  The examiner's impression 
was ongoing problems with PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 75 as the 
veteran's highest level of adaptive functioning over the 
preceding year.

In March 1993, the veteran's psychiatrist, Dr. Vondran, wrote 
that the veteran's diagnoses included panic disorder, PTSD, 
and major depressive episode, recurrent, severe.  Dr. Vondran 
reported that the veteran had been on medication for his 
mental disorders since 1991, with minimal improvement.  Dr. 
Vondran indicated that the veteran's psychological symptoms 
affected the veteran "with such adversity that he suffers 
significantly lowered functioning in all areas of his life."  
Dr. Vondran reported that the veteran's mental disorders 
rendered him "unable to enjoy a productive, healthy and 
satisfying lifestyle."  Dr. Vondran expressed the opinion 
that the severity of the veteran's condition warranted the 
highest level of compensation provided by VA.

In a May 1993 rating decision, the RO continued the 30 
percent rating for the veteran's PTSD.  In a July 1993 
appeal, the veteran noted that, although he had continued 
teaching school for many years, he had experienced extreme 
difficulty and stress on the job because of his PTSD 
symptoms, and had on some occasions come close to being 
terminated.

In an August 1993 VA psychiatric examination, the veteran 
reported depression, and feelings of great suspicion and 
distrust of other people.  He indicated that he felt that 
everybody picked on him.  He reported that he misinterpreted 
people's actions, and that he had gotten into a number of 
disputes with neighbors and with supervisors at work.  He 
reported that he had attempted suicide three years earlier, 
and had put a rifle to his head, but had changed his mind and 
stopped.  The examiner commented that the veteran appeared to 
have significant adjustment difficulties due to his PTSD, 
despite the fact that he was still working.  The examiner 
assigned a GAF score of 50 as the highest level of 
functioning in the preceding year.  In a December 1993 rating 
decision, the RO continued the 30 percent rating for PTSD.

VA outpatient mental health treatment notes from April 1996 
reflect that the veteran continued to be on medication for 
PTSD.  In a September 1996 rating decision, the RO continued 
the 30 percent rating for PTSD.  Notes from VA mental health 
outpatient treatment in March 1997 through July 1997 reflect 
reports of deterioration of the veteran's mental condition, 
with PTSD and major affective disorder described as moderate 
to moderately severe in nature.  The veteran was noted to 
have extreme depression, loss of appetite, weight loss, 
suicidal ideation, and a feeling that he was having a nervous 
breakdown.  In treatment notes dated in March 1997 through 
July 1997, treating psychiatrists listed GAF scores of 45, 
55, 58, and 68.

The veteran received inpatient psychiatric treatment at a VA 
Medical Center (VAMC) in June and July 1997, for depression 
and suicidal ideation.  He reported unrelenting severe 
anxiety, with a chronic increased anxiety level, and acute 
panic attacks, with sweating and racing heart, occurring 
throughout the day and lasting ten to fifteen minutes each.  
He was noted to have obsessional issues, compulsive 
behaviors, and angry and abusive behavior.  Diagnoses 
included PTSD, major depressive episode, and panic disorder 
with agoraphobia.

On VA psychiatric examination in September 1997, the veteran 
reported recurrent panic and anxiety attacks.  He indicated 
that the attacks were becoming more severe and more frequent.  
He reported that he felt depressed.  He indicated that he 
lived with his wife, and that he continued to work as a 
teacher, although he was irritable and felt that he was too 
harsh on his students.  The examiner noted that the veteran 
appeared tense, anxious, and edgy.  There was no evidence of 
obsessive thoughts or compulsive actions, and the veteran 
denied active suicidal or homicidal thoughts.  The examiner 
found that the veteran had a moderate amount of social and 
industrial impairment due to PTSD.  The examiner provided a 
GAF score of 60 to 65.  VA outpatient treatment notes from 
September through December 1997 indicate that the veteran 
continued to take medication for his PTSD.  An examiner noted 
that the veteran appeared paranoid, anxious, and dysphoric.  

In a December 1997 rating decision, the RO continued the 30 
percent rating for PTSD.  Ratings for service-connected 
physical disorders remained the same.

Treatment notes show ongoing VA outpatient mental health 
treatment in January through March 1998.  In March 1998, the 
veteran became very tearful and made suicidal statements 
during an outpatient treatment session.  He was admitted to a 
VAMC for four days in early March 1998.  

On April 2, 1998, the veteran wrote that he had gone on 
medical leave of absence from his job.  He reported that the 
effects of his PTSD, and of severe headaches related to 
cervical spine arthritis, had made it impossible to cope with 
his job.  He wrote that his PTSD symptoms of anxiety and 
depression were worsening, and that he thought constantly of 
suicide.  He stated that he believed that his PTSD would keep 
him from being able to return to work even if his headaches 
were relieved.  

In a rating decision dated April 28, 1998, the RO increased 
the rating for PTSD to 70 percent from March 1997, and 100 
percent from March 1998.  Service connection and a 10 percent 
rating were granted for tinnitus, and service connection and 
a 0 percent rating were granted for bilateral hearing loss, 
effective in August 1991 as to both conditions.  The rating 
for residuals of the right foot wound was increased to 10 
percent effective in August 1991.  The ratings for other 
service-connected conditions remained the same.  The combined 
rating for all service-connected conditions increased to 60 
percent effective in August 1991, 80 percent effective in 
March 1997, and 100 percent effective in March 1998.

The veteran died on April [redacted], 1998.  The veteran's death 
certificate notes the immediate cause of death was multiple 
injuries of the head and shoulders, due to a tree falling on 
him.  No contributory causes of death were listed.  It was 
noted that he died on his property, near his house, and had 
been cutting a tree which split and fell on him.  The manner 
of death was classified as an accident.

The report of the police investigation of the veteran's death 
indicates that he was found by his neighbor, pinned 
underneath a tree.  A written account from the neighbor 
relates that on the day of the veteran's death, the appellant 
had called the neighbor and asked if she or her family 
members had seen the veteran.  The neighbor reported that she 
then walked along the fence line to look for the veteran.  
She reported that she saw the veteran with a tree fallen on 
top on him, and that the veteran was not moving.  She 
reported that she called for help from her family and that 
they called 911 and cut the tree off of the veteran, and then 
emergency medical technicians arrived.  The police concluded 
that the veteran had begun to cut a tree, and the tree had 
split and fallen on the veteran.

A county medical examiner completed an investigation report 
and the certificate of the veteran's death.  A laboratory 
report indicates that tests of the veteran's blood for 
alcohol, tricyclic antidepressants, and various other legal 
and illegal drugs were negative.  The medical examiner 
reported that the veteran died from multiple injuries of the 
head and shoulders, caused by a tree falling on him.  The 
examiner wrote that the tree had split and fallen on the 
veteran while the veteran was cutting it.  The medical 
examiner found that the manner of the veteran's death was an 
accident.

The appellant has reported that, on the day her husband died, 
she had left home on an errand for about two hours.  She 
indicated that she tried to tell her husband that she was 
going, but that he was sleeping in a chair, and appeared so 
sleepy even when he opened his eyes that she was not sure 
that he had understood what she said.  She reported that when 
she returned, she saw their four wheel all terrain vehicle 
parked beside their driveway, and her husband was not in the 
house.  She reported that after about thirty minutes, she 
called their neighbors to see if they had seen the veteran.  
She indicated that a few minutes later, she drove out to 
where she had seen the all-terrain vehicle.  She reported 
that she then saw her neighbors calling to each other, and 
saw the veteran pinned under the tree.

In a May 1998 statement, the appellant stated that, if not 
for his PTSD, the veteran would have been at his teaching job 
on the day in April 1998 when the woodcutting accident 
occurred, and he might still be alive.  In an April 1999 
statement, the appellant contended that the medications 
prescribed for the veteran's PTSD put him in an altered 
mental state, almost incoherent, such that he did not and 
could not have realized the danger of operating machinery.  
She asserted that the treecutting accident would probably not 
occurred if the veteran had not been on such medications.  
She submitted a printout that lists medications that a VA 
medical facility had dispensed to the veteran in 1995 through 
1998.  The printout indicates that prescriptions for 
clonazepam and fluoxetine had been refilled as late as April 
1998.  The appellant submitted excerpts from The Drug and 
Medical Advisor, published by Time/Life, indicating that 
clonazepam was an antianxiety drug, that fluoxetine was an 
antidepressant, and that those drugs could cause drowsiness 
or impair alertness, judgment, and coordination, such that 
caution was urged in driving or engaging in other potentially 
hazardous activities.  The appellant has also submitted 
labels from the veteran's medications, with warnings 
indicating that the medications might cause drowsiness, and 
that the user should use care when operating dangerous 
machinery.

In an August 1999 statement, the appellant noted that the 
veteran had frequently expressed suicidal thoughts.  She 
argued that it was possible that the veteran's mental 
impairment due to PTSD and medications for PTSD led him to 
act with suicidal intent on the day when he was cutting trees 
and one fell on him.

In statements submitted in 1999, the appellant contended that 
the veteran should have been assigned a 100 percent rating 
for his PTSD from a date much earlier than March 1998.  She 
described the manifestations of the veteran's mental illness.  
She indicated that the veteran had had a great deal of 
difficulty getting along with people in his work as a 
teacher, and that he had frequently gotten into disputes with 
students, parents, and school administrators.  In 1999, the 
RO received documents including the veteran's work 
performance evaluations in 1981 through 1990, performance 
improvement measures pursued by his employers, and grievances 
that the veteran had pursued against his employers in 1982, 
1986, 1987, 1990, and 1991.  In the documents, supervisors 
expressed concerns that the veteran referred students for 
disciplinary action much more frequently than other teachers 
did, and that he gave failing grades to an unusually high 
proportion of students.  Documents from 1989 and 1990 reflect 
the veteran's statements that he would not write on the 
chalkboard or otherwise turn his back on his students because 
of discipline problems.

The appellant reported that, for little or no reason, the 
veteran would lash out, verbally abusing her and their 
children, throwing things, and slamming doors.  She indicated 
that he showed such behavior problems for all of the 
approximately thirty years that they were married, and that 
the symptoms got worse over the years.  She stated that he 
would behave in ways that frightened and upset their sons 
(who were born in 1976 and 1980), even when they were young 
children.  She indicated that he often talked of suicide, 
more frequently over the last ten years of his life.

The appellant has reported that the veteran got into disputes 
with neighbors.  Documents received by the RO in 1999 include 
filings from civil lawsuits between the veteran and a 
neighbor, in 1987, and between the veteran and a tenant on 
the veteran's property in 1989.

The appellant, and one of the sons of the appellant and the 
veteran, testified at a September 1999 hearing at the RO.  At 
the hearing, the appellant submitted a notebook with her 
written recollections, including her recollections of the 
veteran's account of his traumatic experiences and injuries 
in Vietnam, and her recollections of the veteran's angry and 
abusive behavior, from the time of his return from Vietnam 
and thereafter, his difficulty getting along with people in 
employment situations, his compulsive behavior, his treatment 
for mental illness, and his attempts to get assistance from 
VA.

The appellant reported that the veteran had significant 
problems with his employment at least as early as the mid 
1980s.  She indicated that at that time, administrators were 
putting pressure on him because he gave failing grades to an 
unusually large proportion of students.  She indicated that 
the veteran did not want to change his practices, that he 
felt that administrators were looking to fire him, and that 
he filed grievances against three or four principals.  She 
indicated that the veteran had behaved in a paranoid way, and 
had become unsuitable for his job as a teacher, from as far 
back as the 1980s.  She reported that the veteran had many 
conflicts not only with school administrators, but also with 
students, fellow teachers, and neighbors.  She reported that 
he was very abusive verbally to her and their children, and 
physically abusive to her and the children on a couple of 
occasions.  The son testified that the veteran had had a 
terrible temper, and that he had frequently thrown things 
when angry.  The son recalled an incident from 1979, when the 
son had seen the veteran become furious to the point of 
shaking, and remain so for hours, after receiving criticism 
from the principal of the school where he taught.  The 
appellant reported an incident in 1988 in which she found the 
veteran holding a deer rifle, saying that he was going to 
shoot himself.

The appellant reported that the veteran took a medical leave 
of absence from his work, because of his PTSD, in February 
1998.  The appellant and the son both reported that the 
veteran had seemed increasingly drowsy, inactive, and 
reclusive in the days preceding his death.  The son reported 
that he saw the veteran's body and the scene of the accident 
shortly after the accident.  He indicated that he had cut 
wood with the veteran frequently over the years.  He 
indicated that the veteran was knowledgeable and skilled at 
the task.  He noted that the tree that had fallen on the 
veteran had split.  He indicated that the circumstances of 
the accident suggested that the veteran possibly had been 
somewhat careless.  He indicated that the veteran had taught 
him how to watch out for the type of circumstance, that is, a 
split or falling tree, that had killed the veteran.  The 
appellant's representative asserted that it was possible 
that, while the veteran was cutting trees, he had acted in 
some way intentionally to cause his own death.

In March 1999, a private clinical psychologist, Connie 
Bradley Mann, Ph.D., reported on a review of the veteran's VA 
records.  Dr. Mann cited entries from the veteran's records 
from 1992 to 1998.  Dr. Mann found that the records showed 
the veteran's difficulty coping, particularly at work, due to 
his PTSD symptoms.  Dr. Mann noted that there was evidence 
that the veteran was having difficulty adapting to his work 
as far back as 1992.

In March 2001, the appellant had a hearing before the 
undersigned Board Member at the Board's offices in 
Washington, D.C.  The appellant noted that her husband was on 
medication on the day when the tree fell on him.  She 
reported that the medications that he took for his PTSD made 
him sleepy.  She reported that he husband had stated many 
times that he wanted to commit suicide.  She stated that he 
had worried a great deal that he would have a panic attack 
while he was teaching, or lose his concentration and be 
unable to continue teaching a class.  The appellant indicated 
that she thought it was possible that the veteran's death was 
a suicide.  She also asserted that drowsiness or confusion 
due to the medications for PTSD may have contributed to the 
occurrence of the accident.  The appellant reported that the 
veteran had taken a medical leave of absence from teaching in 
March of 1998, because he was afraid of having a panic attack 
in the classroom.  She noted that the veteran had had a great 
deal of experience cutting trees with a power saw.

Analysis

The appellant is seeking DIC under either of two provisions.  
Under 38 U.S.C.A. § 1310, a surviving spouse is entitled to 
receive DIC when a veteran dies from a service-connected 
disability.  Under 38 U.S.C.A. § 1318, a surviving spouse is 
entitled to receive DIC benefits as though the veteran's 
death were service-connected, if the veteran, at the time of 
his death, was in receipt of or entitled to receive 
compensation for a service-connected disability that was 
rated totally disabling continuously for 10 or more years 
immediately preceding his death.

The file shows that through decisions, the statement of the 
case, and the supplemental statement of the case, the RO has 
notified the appellant of the evidence necessary to 
substantiate her claims.  The evidence submitted with regard 
to the appellant's claims includes medical and other 
evidence.  The evidence compiled with respect to the claims 
does not point to the existence of additional evidence that 
would be relevant to the claims.  The Board finds that the 
facts relevant to the claims have been properly developed.  
The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
( West Supp. 2001). 

a) Cause of Death

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant asserts that the veteran's PTSD may have caused 
his death by leading him to commit suicide.  The medical 
examiner concluded that the veteran was killed by head and 
shoulder injuries caused by a tree that split and fell on him 
while he was cutting it.  The appellant has reported that the 
veteran often talked of suicide.  Some of the VA mental 
health examination and treatment records from the 1990s 
reflect the veteran's reports of suicidal thoughts.  In an 
early April 1998 letter to VA, the veteran wrote that he 
thought constantly of suicide.  Both the appellant and the 
appellant's and veteran's son reported that the veteran had 
had considerable experience and skill at cutting down trees.  
The appellant's assertion, then, is that the veteran may have 
acted in some way so as to cause the tree to fall on him.  
The medical examiner found that the falling of the tree and 
the veteran's resulting injuries and death were accidental.  
The Board recognizes the evidence that the veteran had 
suicidal thoughts, and that he had skill at cutting trees.  
Nonetheless, the credible objective evidence surrounding the 
veteran's death all points to accidental death while cutting 
a tree, and any suggestion that the veteran committed suicide 
by arranging to have the tree fall on himself is merely 
speculation and unsupported by any probative evidence.  
Without some direct evidence that the veteran intentionally 
caused the tree to fall on himself, the Board finds that no 
merit to the theory of suicide.

The appellant also asserts that medications that the veteran 
took for his PTSD symptoms could have made him drowsy, and 
that such drowsiness could have contributed to causing the 
accident with the falling tree.  The appellant has submitted 
evidence that medications that the veteran took for his PTSD 
could cause drowsiness.  She has reported that he had been 
sleeping and was very drowsy when she left the house shortly 
before the accident occurred.  Toxicology tests did not find 
evidence in the veteran's bloodstream of alcohol, tricyclic 
antidepressants, or other drugs for which the tests screened.  
Cutting trees can be a dangerous chore, and accidents while 
doing so can happen regardless of whether or not the person 
has a mental illness for which medication is taken.  The 
Board finds that, without any eyewitness to the accident or 
other probative evidence on this theory, it would be pure 
conjecture to find that PTSD medication made the veteran 
drowsy or otherwise incapacitated him to the extent that it 
contributed to his fatal tree-cutting accident and injuries.

The appellant has noted that the veteran was not at work on 
the day of the accident because he had gone on medical leave 
several weeks earlier, because of his PTSD.  She had asserted 
that, but for his PTSD, he would have been at work teaching 
school on the day of his accident, and the fatal accident 
would not have occurred.  The Board finds that the connection 
between the veteran's leave from work and his death from the 
falling tree is too attenuated and indirect to allow the 
veteran's PTSD to be considered a contributing cause of his 
death.

The weight of the credible evidence establishes that the 
veteran's death was accidental, from a tree falling on him, 
and a service-connected disability did not cause or 
contribute to his death.  The preponderance of the evidence 
is against service connection for the cause of the veteran's 
death.  Therefore, the claim for DIC on such basis must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

b) 38 U.S.C.A. § 1318

The governing law and regulation provide that DIC is payable 
to a deceased veteran's surviving spouse in the same manner 
as if the veteran's death were service-connected, when the 
veteran's death was not caused by his own willful misconduct, 
and he was in receipt of or for any reason (including receipt 
of military retired or retirement pay or correction of a 
rating after the veteran's death based on clear and 
unmistakable error (CUE)) was not in receipt of but would 
have been entitled to receive compensation at the time of 
death for a service-connected disability that either was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death; or so rated continuously for a 
period of not less than 5 years from the date of the 
veteran's release from active duty until his death.  38 
U.S.C.A. § 1318; 38 C.F.R. § 3.22 (1999).

The Board notes that 38 C.F.R. § 3.22 was revised, effective 
in January 2000, to provide a restrictive interpretation 
(compared to that found in prior court decisions) as to what 
was required for DIC under the "entitled to receive" 
provision of 38 U.S.C.A. § 1318; the new regulation 
essentially limits "entitled to receive" eligibility to 
instances in which CUE is found in lifetime ratings.  See 
38 C.F.R. § 3.22 (2000).  The appellant's claim was filed 
before the change in the regulation, and thus the more 
favorable old regulation will be considered.  See Karnas v. 
Derwinski, 1 Vet.App. 308. (1991).  It is also noted that 
processing of claims under the new regulation (which is not 
applicable here) has temporarily been suspended pursuant to 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7095, 00-7096, 00-7098 
(Fed.Cir. Aug. 16, 2001).

Under 38 U.S.C.A. § 1318 and the old version of 38 C.F.R. 
§ 3.22, a CUE claim is not the sole way for a survivor to 
show the veteran's entitlement as of the time of the 
veteran's death; the survivor is given the right to attempt 
to demonstrate that the veteran "hypothetically" would have 
been entitled to receive total compensation benefits for 10 
years before death, even if he did not file a claim, based on 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death and the law then or subsequently made 
retroactively applicable.  Timberlake v. Gober, 14 Vet.App. 
122 (2000); Cole v. West, 13 Vet.App. 268 (1999); Marso v. 
West, 13 Vet.App. 260 (1999); Weaver v. West, 12 Vet. App. 
229 (1999); Hix v. West, 12 Vet. App. 138 (1999); Wingo v. 
West, 11 Vet. App. 307 (1998); Carpenter v. West, 11 Vet. 
App. 140 (1998); Green v Brown, 10 Vet.App. 111 (1997).

A total compensation rating for the veteran's service-
connected disabilities (including a 100 percent rating for 
his service-connected PTSD) was in effect only from March 
1998 until his death in April 1998.  Prior to this time, PTSD 
was rated less than 100 percent, and the combined rating for 
all service-connected conditions also was less than 100 
percent.  

Obviously the veteran was not actually in receipt of a total 
compensation rating for 10 years before his death, and thus 
there is no entitlement to DIC under 38 U.S.C.A. § 1318 on 
such basis.  DIC under 38 U.S.C.A. § 1318 could be paid only 
if the veteran was "entitled to receive" total compensation 
benefits from at least April 1988 until his death 10 years 
later in April 1998.

As noted, one way to show a veteran was "entitled to receive" 
total compensation benefits for at least 10 years preceding 
death is by correcting lifetime rating actions based on CUE.  
CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See 38 U.S.C.A. § 5109A and 38 C.F.R. 
§ 3.105(a) (CUE in RO decisions); 38 U.S.C.A. § 7111 and 
38 C.F.R. § 20.1403 (CUE in Board decisions); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet.App. 
242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).

The appellant has not specifically identified any lifetime RO 
or Board decision which allegedly was based on CUE, the 
correction of which would indicate "entitlement to receive" 
100 percent compensation for at least 10 years preceding the 
veteran's death in April 1998.  The appellant generally 
suggests that the veteran's PTSD should have been rated 100 
percent for at least 10 years before he died, but the 
appellant fails to meet the CUE requirement of identifying 
the specific decision being challenged and the specific 
errors of fact or law which purportedly constitute CUE.  See 
Cole, supra.  The veteran in fact did not claim service 
connection for PTSD until 1991, and for most of the 10 years 
before his death he held a responsible job as a teacher 
despite impairment from his service-connected disabilities.  
The file does not suggest CUE in lifetime rating decisions, 
based on evidence available at the time of rating decisions 
and laws then in effect, as to rating the veteran's PTSD or 
other service-connected disabilities, the correction of which 
would lead to "entitlement to receive" total compensation for 
10 years before death, as required for DIC under 38 U.S.C.A. 
§ 1318.

Where a veteran failed to file a claim during his lifetime 
(and there are thus no final rating decisions) his widow may 
still file a "hypothetical" claim demonstrating that if the 
claim would have been made and granted there would have been 
"entitlement to receive" total compensation for 10 years 
before death, as required for DIC under 38 U.S.C.A. § 1318.  
See, e.g., Marso, supra.  However, such a hypothetical claim 
must also be specific.  Cole, supra.  The appellant has made 
no specific hypothetical claim (e.g., a new claim for service 
connection) which if granted would show the veteran was 
"entitled to receive" total compensation for 10 years before 
his death.

In sum, the veteran was not actually in receipt of nor was he 
"entitled to receive" total compensation benefits for at 
least 10 years immediately preceding death, as required for 
DIC under 38 U.S.C.A. § 1318.  As the preponderance of the 
evidence is against the appellant's claim, the benefit-of- 
the-doubt rule is inapplicable, and the claim for DIC under 
38 U.S.C.A. § 1318 must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to DIC based on claimed service connection for 
the cause of the veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

